Citation Nr: 1023863	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  08-03 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel
INTRODUCTION

The Veteran had service in the Massachusetts Army National 
Guard (MARNG) from May 1969 to February 1974, with active 
duty training (ACDUTRA) from May to October 1969.  He also 
service in the Rhode Island Army National Guard (RIARNG) from 
February 1974 to December 1976, and service in the Army 
Reserves from December 1976 to October 1989.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2006 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The Veteran requested a Travel Board hearing in connection 
with the current claims.  The hearing was scheduled and 
subsequently held in March 2009.  The Veteran testified 
before the undersigned Veterans Law Judge (VLJ) and the 
hearing transcript is of record.  

The Veteran's claims were previously before the Board in July 
2009 and remanded at that time for additional evidentiary 
development, to include obtaining service personnel records 
(SPRs) and a VA audiological examination.  The requested 
development was completed and the Veteran's claims are before 
the Board for final appellate consideration.  

The Veteran also raised informal claims of entitlement to 
service connection for diabetes mellitus and hypertension.  
See January 2008 VA Form 9.  The Board refers these issues to 
the RO for any appropriate action.


FINDINGS OF FACT

1.  The Veteran was exposed to noise during his period of 
active duty training, but he was not treated for bilateral 
hearing loss in service, and any currently diagnosed 
bilateral hearing loss is not shown to be related to any 
event or injury during service.
2.  Resolving all doubt in the Veteran's favor, the currently 
diagnosed bilateral tinnitus is related to his period of 
active duty training.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  The criteria for entitlement to service connection for 
bilateral tinnitus are met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran in this case testified that he sustained hearing 
damage at Fort Dix, New Jersey during basic training in July 
1969.  See Hearing Transcript, p. 6; see also, May 2005 VA 
Form 21-526, Veteran's Application for Compensation and/or 
Pension.  In particular, the Veteran testified that his 
weapon misfired and that he was struck in the right ear.  
Thereafter, the Veteran testified that he had fluid in the 
ear and that he was subsequently hospitalized for an ear 
infection approximately one week after this incident for a 
period of five days.  The Veteran further indicated that his 
ears started ringing "and it never went away."  
Correspondence from the National Personnel Records Center 
(NPRC) indicated that the Veteran had active duty training 
(ACDUTRA) from May to October 1969.

I.  Establishing Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
a disability resulting from disease or injury incurred in or 
aggravated while performing active duty training (ACDUTRA), 
or an injury incurred in or aggravated while performing 
inactive duty training (INACDUTRA).  See 38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131.  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2009).  

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 
2002) as "a person who served in the active military, naval, 
or air service, and who was discharged or released therefrom 
under conditions other than dishonorable."  The term "active 
military, naval, or air service" includes active duty, and 
"any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2009); Biggins v. Derwinski, 1 
Vet. App. 474, 477-478 (1991).

ACDUTRA is defined, in part, as "full-time duty in the Armed 
Forces performed by Reserves for training purposes."  38 
U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2009).  
The term INACDUTRA is defined, in part, as duty, other than 
full- time duty, under sections 316, 502, 503, 504, or 505 of 
title 32 [U.S. Code] or the prior corresponding provisions of 
law.  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) 
(2009).

Certain evidentiary presumptions--such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or 
injuries which undergo an increase in severity during 
service, and the presumption of service incurrence for 
certain diseases which manifest themselves to a degree of 
disability of 10 percent or more within a specified time 
after separation from service--are provided by law to assist 
veterans in establishing service connection for a disability 
or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304(b), 
3.306, 3.307, 3.309.

The advantages of these evidentiary presumptions do not 
extend to those who claim service connection based on a 
period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. 
App. 466, 470-71 (1995) (noting that the Board did not err in 
not applying presumptions of sound condition and aggravation 
to appellant's claim where he served only on ACDUTRA and had 
not established any service-connected disabilities from that 
period); McManaway v. West, 13 Vet. App. 60, 67 (citing 
Paulson, 7 Vet. App. at 469-70, for the proposition that, "if 
a claim relates to period of [ACDUTRA], a disability must 
have manifested itself during that period; otherwise, the 
period does not qualify as active military service and 
claimant does not achieve veteran status for purposes of that 
claim.").

Service connection is not warranted for diseases unless the 
individual was on active duty or active duty for training at 
the time of the disablement or death due to the injury or 
disease.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993); 
VAOPGCPREC 86-90.  "Injury" is defined as harm resulting from 
some type of external trauma and "disease" is defined as harm 
resulting from some type of internal infection or 
degenerative process.  VAOPGCPREC 4-2002.

Under 38 C.F.R. § 3.385 (2009), for the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 

The absence of documented hearing loss while in service is 
not fatal to a claim for service connection.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  When the Veteran does 
not meet the regulatory requirements for a disability at 
separation, he can still establish service connection by 
submitting evidence that a current disability is causally 
related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-
160 (1993).  

The Board acknowledges that in cases where, as here, some of 
the Veteran's service treatment records (STRs) have been lost 
or destroyed, the Board has a heightened duty to consider and 
discuss the evidence of record and supply well-reasoned bases 
for its decision as a consequence of the Veteran's missing 
STRs.  Washington v. Nicholson, 19 Vet. App. 362, 371 (2005).
II.  Factual Background and Analysis

STRs associated with the claims file were negative for a 
diagnosis of or treatment for tinnitus or a hearing loss 
disability as defined VA regulations.  There was also no in-
service evidence to show that the Veteran was hospitalized 
for hearing damage and/or an ear injury in 1969 as he 
described during the March 2009 hearing.  The Board notes, 
however, that the Veteran was hospitalized in August 1969 for 
an upper respiratory infection.  An ear, nose, and throat 
examination conducted at that time was negative.  The 
impression was "infection, upper respiratory, diffuse, 
acute, [line of duty] LOD: Yes."  

Subsequent clinical evaluations and physical examinations 
conducted in June 1971, January 1976, June 1976, May 1980, 
February 1984, and March 1988 were similarly negative for 
tinnitus or a hearing loss disability as defined by VA 
regulations.  In fact, a notation on the May 1980 Report of 
Medical History indicated that while the Veteran was treated 
at Fort Dix in 1969 for an upper respiratory infection 
suspicious of pneumonia, he had "no similar problems 
since."  The Veteran also provided a medical history in 
which he specifically denied ever having hearing loss.  

Post-service evidence of record revealed that the Veteran was 
afforded a private neurological examination in October 2004.  
The results of this examination were interpreted to show 
"[d]elayed latency peak I consistent with a conductive 
hearing loss or a proximal neural sensory hearing loss 
bilaterally."

Also associated with the claims file is a statement dated 
June 2006 from P.B., a fellow soldier who served with the 
Veteran intermittently from 1974.  According to P.B., the 
Veteran stated that he sustained a "significant hearing loss 
injury" in service during a basic training firing range 
accident.  P.B. further stated that the Veteran was 
hospitalized at Fort Dix for approximately one week following 
this incident, and that he continued to have hearing problems 
and ringing in the ears thereafter.  P.B. also recalled that 
he and the Veteran spent time on the firing range without the 
benefit of hearing protection. 

The Veteran testified before the undersigned VLJ in March 
2009.  In particular, he indicated that he sustained a right 
ear injury during basic training at Fort Dix after being 
struck in the face by recoil from a weapon.  Fluid 
subsequently leaked from the Veteran's ear, became infected, 
and he required hospitalization.  He also reported 
"constant" ringing in the ear since this incident, but 
denied post-service occupational noise exposure. 

In April 2009, the Veteran presented to a private audiology 
clinic for a hearing test.  According to the examiner, the 
Veteran denied a history of ear infections, drainage, 
otalgia, surgery or traumatic injury to the ears.  It was 
noted, however, that the Veteran had a long-standing history 
of military noise exposure.  Audiometric testing performed at 
that time was interpreted to show bilateral hearing loss.  
This hearing loss, according to the examiner, necessitated 
the use of hearing aids.

Private treatment records from W. Hayes, D.O. dated April 
2009 noted the Veteran's subjective complaints of hearing 
loss, but there was no additional commentary from W. Hayes 
pertaining to this disability, nor was there evidence of a 
diagnosis of or treatment for tinnitus.

Also associated with the claims file is a VA Compensation and 
Pension (C&P) questionnaire dated December 2009.  The Veteran 
indicated at that time that he had hearing loss and tinnitus 
since 1969.  He also reported a past medical history 
significant for a ruptured ear drum in 1969 and ear 
infections.  The Veteran's post-service occupational history 
was significant for "office work" at a textile mill.  He 
also admitted to using hearing protection on the job when 
doing an occasional "walk through."

The Veteran was afforded a VA C&P contract audiological 
examination that same month.  Specifically, the Veteran 
denied a pre-service history of noise exposure, but stated 
that he sustained an injury to the right side of his face in 
1969 as a result of an accident on the firing range.  The 
Veteran denied post-service occupational noise exposure, but 
admitted to working in an office in a textile factory.  
According to the Veteran he used hearing protection when on 
the factory floor.  Similarly, the Veteran acknowledged that 
the used lawn care equipment without hearing protection for a 
number of years after discharge from service.  The 
audiological examination yielded the following puretone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
60
65
70
LEFT
40
45
60
65
75

Speech recognition scores using the Maryland CNC word lists 
were 92 percent in the right ear and 84 percent in the left 
ear.  The examiner diagnosed the Veteran as having bilateral 
sensorineural hearing loss and bilateral tinnitus.  The 
examiner also opined:

Bilateral hearing loss IS NOT CAUSED BY 
OR A RESULT OF military noise exposure 
during period of active service.  
Hearing loss was documented to be within 
normal limits until 1984.  Veteran's 
term of active military service was in 
1969.  Afterwards he served as a 
Reservist and for the National Guard 
until 1991.  Therefore, hearing loss was 
not caused by noise exposure during 
period of active military service.

Bilateral tinnitus IS AS LEAST AS LIKELY 
AS NOT CAUSED BY OR A RESULT OF military 
noise exposure during period of active 
service.  There is no documented 
evidence regarding complaints of 
tinnitus during service.  Tinnitus due 
to noise exposure has onset immediately, 
or shortly after incident.  Patient 
report of constant bilateral tinnitus 
beginning in 1969, and persisting 
through to present day is consistent 
with tinnitus due to noise exposure 
during active military service.    

VA obtained another C&P examiner's opinion regarding the 
etiology of the Veteran's currently diagnosed hearing loss 
and tinnitus in March 2010.  The examiner reviewed the claims 
file, cited to numerous studies from the National Academy of 
Sciences, among other places, and concluded:

Bilateral hearing loss and tinnitus ARE 
NOT CAUSED BY OR A RESULT OF military 
service, 05/13/1969 - 10/01/1969.  This 
veteran's hearing ability was 
bilaterally normal to calibrated 
audiometric examination through and 
including the late 1980s.  During this 
time there was no documentation of any 
complaint or report of tinnitus 
bilaterally or of a singular ear.  This 
veteran's Army reserve service co-exists 
with factory work and it's [sic] 
associated noise exposure levels.  There 
is no SMR/STR documentation of any 
complaint or report of tinnitus 
bilaterally and/or of a singular ear.  

Current hearing loss, hearing levels, 
and tinnitus, if any, are of a non-
military origin bilaterally.  The 
veteran claims acoustic trauma in 1969 
secondary to an artillery piece mis-
fire.  [T]he calibrated audiometrics 
completed 06-17-1971 are bilaterally 
well within normal limits without 
SMR/STR documentation of tinnitus 
bilaterally.  There is no clinical 
analysis of tinnitus.  There is no 
hearing loss and/or tinnitus for VA 
rating purposes (Hearing loss is not 
disabling per 38 CFR 3.385) starting and 
including 1971 through and including 
1988.  Tinnitus is of non-military 
origin bilaterally. 




A.  Bilateral Hearing Loss

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for bilateral hearing loss.  As noted above, "if a 
claim relates to period of [ACDUTRA], a disability must have 
manifested itself during that period; otherwise, the period 
does not qualify as active military service and claimant does 
not achieve veteran status for purposes of that claim."  
Paulson, 7 Vet. App. at 469-70.  The term "active military, 
naval, or air service" includes any period of ACDUTRA during 
which the veteran was disabled or died from an injury 
incurred or aggravated in line of duty.  

The Board acknowledges that the Veteran in this case had 
noise exposure during his period of ACDUTRA from May to 
October 1969 as a result of basic training activities on the 
firing range.  However, STRs were completely negative for a 
diagnosis of or treatment for a hearing loss disability as 
defined by 38 C.F.R. § 3.385.  Moreover, there was no in-
service evidence to show that the Veteran was hospitalized 
for hearing damage and/or an ear injury in 1969 as he 
described during the March 2009 hearing.

Instead, the first evidence of a bilateral hearing loss 
disability is dated many years after separation from 
service.  In this regard, the United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  In this case, the lapse of many 
years between service and the first evidence of pertinent 
disability is evidence against the Veteran's bilateral 
hearing loss claim.
   
Furthermore, although the Veteran has currently diagnosed 
bilateral hearing loss, there is no evidence of record, other 
than the Veteran's statements, linking this disability to the 
Veteran's period of active duty training, to include the 
claimed July 1969 firing range incident.  In fact, the 
December 2009 and March 2010 VA examinations specifically 
refuted this contention when it found that the Veteran's 
bilateral hearing loss disability was neither caused by nor 
the result of the Veteran's active military service, 
particularly where, as here, (1) the Veteran's STRs were 
negative for any diagnosis of or treatment for bilateral 
hearing loss; (2) his hearing remained within normal limits 
for a number of years following the claimed ACDUTRA incident; 
and (3) he had at least some post-service occupational or 
recreational noise exposure.   

The Board finds these VA examination reports to be highly 
probative evidence on the issue of service connection because 
the examiners provided a rationale and relied on professional 
training and expertise as well as a review of pertinent 
records and before reaching this conclusion.

The Veteran and P.B. have submitted lay statements and/or 
provided hearing testimony during the pendency of this claim 
expressing the opinion that the Veteran's currently diagnosed 
bilateral hearing loss disability is related to service, and 
in particular, to the 1969 in-service ACDUTRA firing range 
incident.  The United States Court of Appeals for Veterans 
Claims (Court) has in the past held that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); see also, Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. 
Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009).  

However, the Court has also held that lay persons, such as 
the Veteran or P.B., are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability that may be related 
to service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also, Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay 
person is "competent to identify the medical condition").  
Here, they are capable of observing symptoms such as 
decreased auditory acuity, but they are not competent (i.e., 
professionally qualified) to diagnose bilateral hearing loss 
or offer an opinion as to the cause of the current hearing 
loss disability, which was first shown many years after 
service, and its relationship to service, if any.  

Even assuming that they are competent to offer an opinion as 
to the cause of the currently e diagnosed bilateral hearing 
loss disability and its relationship to service, the Board 
finds that any such lay statements made by the Veteran and 
P.B. in this regard are entitled to limited probative value 
since they lack any medical training.  See 38 C.F.R. 
§ 3.159(a)(1) (2009) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Accordingly, the lay 
statements of record are outweighed by the December 2009 and 
March 2010 VA medical opinions as the opinions were based on 
a physical examination and interview of the Veteran, a review 
of the medical history, and included a rationale for the 
opinion.

As an alternative to establishing the second and third prong 
in Hickson, the Veteran may show a continuity of 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  
Continuity of symptomatology may be established if (1) the 
condition was "noted" during service; (2) there is evidence 
of post-service continuity of the same symptomatology; and 
(3) there is medical, or in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  Savage, 10 Vet. App. at 495-96.  

The evidence of record does not establish continuity of 
symptomatology in this case.  Preliminarily, the Board notes 
that there was no evidence of a diagnosis of or treatment for 
a hearing loss disability in service as described by the 
Veteran or as defined by 38 C.F.R. § 3.385.  However, even if 
such an in-service basic training ACDUTRA incident occurred 
as described by the Veteran, the Board notes that the first 
evidence of treatment for symptoms is not until at least 
2004, many years after service.  While the Veteran is 
competent to report that he has had hearing problems since 
service, his statements in this regard lack credibility 
because he has provided contradictory statements regarding 
continuity of his hearing loss symptoms.  For example, the 
first documented statements concerning continuity of hearing 
loss symptoms appeared in P.B.'s June 2006 lay statement, a 
statement which was not generated contemporaneously to the 
claimed incident and done largely at the Veteran's request 
and based on a history provided by the Veteran to P.B.  The 
Veteran raised a continuity of symptoms argument at the time 
of the March 2009 Travel Board hearing and again in the 
December 2009 C&P questionnaire, but he subsequently denied 
having a history of ear infections, drainage, otalgia, 
surgery or traumatic injury to the ears during an April 2009 
private audiological examination.  Moreover, neither the 
December 2009 nor the March 2010 VA examiners attributed the 
current hearing loss disability to the claimed 1969 ACDUTRA 
firing range incident even after taking into account the 
Veteran's reports of (at least) intermittent hearing problems 
since the claimed incident.

In view of the absence of abnormal findings in service and 
the first suggestion of pertinent disability many years 
later, relating the Veteran's bilateral hearing loss 
disability his period of ACDUTRA on a direct basis would 
certainly be speculative, particularly where the Veteran 
acknowledged at least some post-service occupational or 
recreational noise exposure in the form of factory work and 
lawn equipment use.  Service connection, however, may not be 
based on a resort to pure speculation or even remote 
possibility.  38 C.F.R. § 3.102.  As previously stated, 
entitlement to direct service connection requires a finding 
that there is a current disability that has a relationship to 
an in-service injury or disease.  In this case, there is 
competent medical evidence showing diagnosed bilateral 
hearing loss, but the preponderance of the evidence is 
against finding that there is a nexus between this condition, 
which first manifested many years after his ACDUTRA period, 
and the claimed July 1969 firing range incident.  
Accordingly, the Board concludes that service connection for 
bilateral hearing loss must be denied. 

The Board has considered the applicability of the benefit-of-
the-doubt doctrine in reaching this conclusion.  38 U.S.C.A. 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).
  
B.  Tinnitus

Here, the competent evidence of record enables a finding that 
the Veteran's currently diagnosed bilateral tinnitus was 
incurred during a period of ACDUTRA because the medical 
evidence is in relative equipoise.

The Board acknowledges that there are two competing medical 
opinions in this instance offering different conclusions as 
to whether the Veteran's currently diagnosed bilateral 
tinnitus is related to service.  Specifically, the December 
2009 VA examiner stated that the Veteran's tinnitus was "as 
least as likely as not caused by or the result of" the 
Veteran's period of active military service.  On the other 
hand, the March 2010 VA examiner found no link between the 
Veteran's tinnitus and his period of active military service.  
Each examiner, as described in detail above, provided a 
rationale to support their respective conclusions.

The Board notes that 38 U.S.C.A. § 1154(a) (West 2002) 
provides that considerations shall be given to the places, 
types, and circumstances of the Veteran's service as shown by 
his service record, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  In this regard, the Board 
acknowledges that the Veteran had noise exposure during 
ACDUTRA basic training activities.  Moreover, Charles v. 
Principi, 16 Vet. App. 370, 374 (2002), makes clear that the 
Veteran is competent to provide lay evidence of his 
experiencing ringing in the ears since service.  Furthermore, 
in accordance with Buchanan, 451 F.3d at 1336, the Board 
concludes that the lay evidence presented by the Veteran 
concerning his continuity of tinnitus symptoms after service 
is credible and ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  As such, the Board 
finds that the Veteran's contentions that he experienced 
ringing in his ears since service to be competent and 
credible and therefore affords them great probative weight.

The benefit of the doubt is afforded to all claimant's where, 
as here, there is an approximate balance of positive and 
negative evidence regarding any material issue.  Moreover, 
the Board cannot reasonably disassociate the nature or 
severity of the Veteran's bilateral tinnitus caused by 
ACDUTRA and/or other post-service experiences.  Resolving all 
reasonable doubt in favor of the Veteran, therefore, the 
Board finds that service connection for tinnitus is warranted 
and the Veteran's claim is granted.



Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist Veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between a veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.

The VCAA duty to notify with respect to the Veteran's service 
connection claim for bilateral hearing loss and tinnitus was 
satisfied by way of a letter dated May 2005 that fully 
addressed the notice elements and was sent prior to the 
initial AOJ decisions in these matters.  The letter informed 
the Veteran of what evidence was required to substantiate the 
service connection claims on a direct and presumptive basis, 
and of the Veteran's and VA's respective duties for obtaining 
evidence.  The Veteran was also provided with notice in 
November 2007 of the type of evidence necessary to establish 
a disability rating and an effective date for the 
disabilities on appeal.  The Veteran's claims were 
subsequently readjudicated following this notice by way of a 
supplemental statement of the case (SSOC) issued in March 
2010.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issues has been obtained.  
The Veteran's available service treatment and post-service 
treatment records were obtained.  The Board is aware that VA 
issued an internal memorandum in June 2006 in which it 
determined that at least some of the Veteran's STRs were 
unavailable for review.  Additional correspondence from the 
MARNG and the RIARNG dated August 2009 confirmed this 
determination.  However, the Board notes that all of the 
available STRs from 1969 were obtained and associated with 
the claims file.  In particular, the NPRC indicated in a 
statement to Congressman Connie Mack dated January 2007 that 
it obtained the available 1969 records pertaining to the 
Veteran from Fort Dix, New Jersey.  Subsequently dated STRs 
were also associated with the claims file.  As noted above, 
if a claim relates to period of ACDUTRA, a disability must 
have manifested itself during that period.  Paulson, 7 Vet. 
App. at 469-70.  Thus, the Board finds no prejudice to the 
Veteran in proceeding with the issuance of a final decision 
in this case, particularly where, as here, the probative 
medical evidence of record specifically concluded that the 
Veteran's bilateral hearing loss was not linked to the 
Veteran's period of ACDUTRA.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

The Veteran was also afforded multiple VA examinations in 
conjunction with his service connection claims for hearing 
loss and tinnitus.  Accordingly, the Board finds that VA has 
complied, to the extent required, with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e). 


CONTINUED ON NEXT PAGE




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


